PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/205,984
Filing Date: 30 Nov 2018
Appellant(s): Viswanadha, Sreenivasa



__________________
Nathan E Black, Reg. No. 66,191
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dyskant (U.S. Pub. No. 2007/0239663), in view of Anderson et al.  (U.S. Pub. No. 2016/0283574), hereinafter Anderson.
Claims 4, 6, 7, 11, 13, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyskant, in view of Anderson, in view of Croft et al.  (U.S. Pub. No. 2007/0106643), hereinafter Croft.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dyskant, in view of Anderson, and further in view of Fricke et al. (U.S. Pub. No. 2014/0351254), hereinafter Fricke.

NEW GROUNDS OF REJECTION
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed towards a machine or apparatus and recites the limitations of “sort the dataset according to the identifiers that are associated with a field of the 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – a processing system that includes one or more processors, a memory configured to store program code to be executed by the processing system, access a dataset that includes a plurality of fields, and a plurality of distributed servers. The processors, memory, and distributed servers are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions, and servers set up in a distributed manner) such that it amounts no more than mere instructions to apply the exception using generic computer components. The limitation to access a dataset that includes a plurality of fields amount to no more than retrieving a dataset. These additional elements amount to no more than insignificant extra-solution activities (See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

	Claim 8 is directed towards a process and claim 15 is directed towards an article of manufacture. Claims 8 and 15 recite substantially the same limitations as claim 1 with the absence of the limitation relating to “access a dataset”, and follows substantially the same analysis.
	 
	Claim 2 recites divide the sorted dataset into the plurality of partitions at respective ones of the plurality of distributed servers according to a range partition 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – comprising a plurality of distributed servers. 
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above in claim 1. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	Claims 9, 10, 16, and 17 recite substantially the same limitations as claim 2, and follows substantially the same analysis.
	 
	Claim 3 recites divide the sorted dataset into the plurality of partitions according to a range partition operation, wherein the partitions are balanced according to numbers of the identifiers, and determine the presence of the key of the keys for each one of the plurality of partitions via a corresponding separate logical processing space of the processing system. As discussed above, the limitations of divide the sorted dataset into the plurality of partitions according to a range partition operation, wherein the partitions are balanced according to numbers of the identifiers; and determine the presence of the key of the keys for each one of the plurality of partitions via a corresponding separate logical processing space of the processing system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “divide” or dividing is considered to be a mental process because dividing is based on an evaluation of the data, in the context of this claim encompasses the user dividing the data into groups/partitions based on data values being the same. Similarly, 
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claim does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	 
	Claim 4 recites determining an exact, distinct count for the identifiers associated with the key, wherein the identifiers are at least one of user identifiers, tenant identifiers, numbers of accesses, or access times, and wherein the key is at least one of a hosted web service, a hosted web application, or a search term. The limitations of receive an instruction for determining an exact, distinct count for the identifiers associated with the key, wherein the identifiers are at least one of user identifiers, tenant identifiers, numbers of accesses, or access times, and wherein the key is at least one of a hosted 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – receive an instruction. The receiving an instruction is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and executing instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving and executing instructions amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Taking the 
	Claims 11 and 18 recite substantially the same limitations as claim 4, and follows substantially the same analysis.
	 
	Claim 5 recites determine a ratio of the keys to the identifiers for the dataset; and sort the dataset based at least on a comparison of the ratio to a threshold value. The limitations of determine a ratio of the keys to the identifiers for the dataset; and sort the dataset based at least on a comparison of the ratio to a threshold value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “determine a ratio” or determining is considered to be a mental process because determining is based on an observation of the data, in the context of this claim encompasses the user manually calculating a ratio. Similarly, “sort” or sorting is considered to be a mental process because sorting is based on an evaluation of the data, in the context of this claim encompasses the user manually sorting and organizing the data in the dataset based on the calculated ratio for certain data using a threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements and therefore does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract 
	Claims 12 and 19 recite substantially the same limitations as claim 5, and follows substantially the same analysis.
	 
	Claims 6, 13, and 20 recite additional elements that relate to the dataset comprises log entries having data for at least one of a hosted web service or a hosted web application. These additional elements amount to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.
	 
Claims 7, 14, and 20 recite additional elements that relate to a system that is cloud-based and that hosts big data storage for the dataset. The cloud-based storage and big data storage are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer .

(2) Response to Argument
Appellant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 

Appellant first argues that the combination of Dyskant and Anderson does not teach "determine, respectively by the plurality of distributed servers, a presence of a key of the keys in the at least one subset on each partition of the plurality of partitions, each key corresponding to a respective identifier of another field of the plurality of fields;" arguing that examiner admits that Dyskant does not teach the determining presence of keys and that the keys of Anderson are different from what is claimed in the instant application for partitioning data for processing and does not teach determining distinct counts in any way (pgs. 8-11 of Appeal Brief), the examiner respectfully disagrees. Examiner does not depend on Anderson to teach about determining the presence of a key for the purpose of determining distinct counts, rather the examiner cites Dyskant to teach that limitation. While the Examiner did admit that Dyskant did not teach "determine, respectively by the plurality of distributed servers, a presence of a key of the , each key corresponding to a respective identifier of another field of the plurality of fields;" (emphasis added), the Examiner did indicate that Dyskant teaches "determine a presence of a key of the keys in the at least one subset on each partition of the plurality of partitions". Examiner cites that Dyskant, Fig. 2 and [0012], [0014], and [0024]-[0025], teaches splitting a data set into a number of chunks (i.e. partitions) for parallel processing to perform a count distinct function on each chunk, and then simply add (i.e. aggregate the distinct counts for a value) the results together to obtain overall count distinct values. The values in the chunks are grouped and then distinctly counted, where each key appears once (i.e. distinct count for each value grouped with a specific key). The Examiner cites Anderson to teach data processing (e.g. which can include determining and partitioning keys) being done by distributed servers and that each key corresponds to another field of a plurality of fields. Anderson, [0084]-[0085], [0089]-[0090], and [0154]-[0156], discloses dividing a dataset into segments (i.e. partitions/chunks) based on a segment identifier (i.e. key) with a segment value (i.e. a specific key among plurality of keys). Data may be segmented/partitioned first by one identifier (e.g. the segment identifier/key, first field), then data clusters within each segment may be further segmented/grouped by another identifier/field (i.e. each key corresponding to a respective identifier of another field). Examiner interprets that the segmenting/grouping of data using another/second identifier/field within a segment that was segmented/divided using a first identifier/field to be the Appellant’s process illustrated in 406 of Fig. 4 in the instant application. Records may then be partitioned/grouped based on the multiple segment identifiers to be sent to different 

Appellant then argues that the combination of Dyskant and Anderson does not teach " aggregate a number of instances of the determined presence of the key; and generate a distinct count of values for the identifiers associated with the key." arguing combination fails to teach determining distinct counts using a different key/field from the one used for dividing the data into partitions (pgs. 11-12 of Appeal Brief), the examiner respectfully disagrees. As demonstrated above, Anderson teaches partitioning using a first field/key and further grouping data in the segment using a second field/key for 

Appellant then argues that Examiner’s argument that the processing of data of Anderson could be the process of determining distinct counts for each segment/partition of Dyskant is irrelevant as keys are different from those claimed in the instant application and reiterates the argument that Anderson not teach distinct counts using keys (pgs. 13-14 of Appeal Brief), the examiner respectfully disagrees. As indicated above Appellant’s argument is moot as the Examiner notes that the term “key” claimed in the limitations is undefined and therefore broad in the claims. The limitation in question just determines the presence of the key and not the performance of the process to generate distinct counts, which the Examiner depends upon Dyskant to teach that feature and not Anderson. As demonstrated above, the combination of Dyskant and Anderson does teach "determine, respectively by the plurality of distributed 

Appellant next argues that there is no rational reason to combine Anderson with Dyskant to arrive at the claimed features of the instant application (pgs. 14-15 of Appeal Brief), the examiner respectfully disagrees. As demonstrated above, the combination of Dyskant and Anderson does teach the claimed limitation. Both address the same field of data partitioning systems, therefore they are analogous art and can be combined. The motivation for one of ordinary skill in the art to combine Anderson with Dyskant would be as to provide a way to perform a number of computations that have to be made between records to determine which are close under a suitable distance measure without limiting performance and scalability when clustering large volumes of data, as taught by Anderson [0028]. Therefore, there is a rational reason to combine Anderson with Dyskant to arrive at the claimed features of the instant application.

Appellant next argues that Croft fails to remedy the deficiencies of the combination of Dyskant and Anderson (pg. 16 of Appeal Brief), the examiner respectfully disagrees. As demonstrated above, the combination of Dyskant and Anderson does teach the claimed limitations that Appellant argues are deficiencies. Therefore, Appellant’s argument for Croft is moot.

uniqueness metric is a calculated ratio of the total number of unique values to a number of rows of the column. (emphasis added). Also, Fricke, [0025], discloses comparing the uniqueness metric to a threshold to classify the data. Examiner interprets classifying data is a form of sorting. Examiner notes that Appellant does not define the type of sorting being done to the dataset, only that the dataset is sorted. Examiner further interprets comparing the uniqueness metric to a threshold to classify the data to be “sort the dataset is based at least on a comparison of the ratio to a threshold value”. Therefore, Fricke does teach sorting based on ratio and threshold as claimed in claim 5 of instant application.

Appellant next argues that Fricke does not teach sorting prior to dividing, arguing that the data of Fricke already partitioned/divided before the data was sorted (pg. 18-19 of Appeal Brief), the examiner respectfully disagrees. Fricke, [0007], discloses “generate a uniqueness metric representative of data in a column of a database table that is split across a plurality of data partitions.” (emphasis added). Fricke, [0033], discloses range partitioning on data that is amendable to being ordered based on a data attribute (i.e. column). In combination, Fricke, [0025], discloses comparing the uniqueness metric to a threshold to classify the data. Examiner interprets preforming partitioning based on classifying data of a column using uniqueness metric as dividing 

The Appellant’s remaining arguments are directed towards the rejection of claims 5, 12, and 19 being improper for the reasons the Appellant provided for the independent claim 1, which have been addressed supra; as such these arguments are considered met.

For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,

/Eddy Cheung/           Examiner, Art Unit 2165                  
                                                                                                                                                                           
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                      

Conferees:
/USMAAN SAEED/           Supervisory Patent Examiner, Art Unit 2169

                                                                                                                                                                                          /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.